DETAILED ACTION
Claim Objections
Claim 6 is objected to because of the following informalities:  It is dependent on Claim 6.  Appropriate correction is required.

WITHDRAWN REJECTIONS
2. 	The rejection of Claims 1 – 2, 5 and 7 under 35 U.S.C. 102(b) as being anticipated by KR 20150012804 A (English translation) as evidenced by Yamada et al (U.S. Patent Application Publication No. 2002/0149035 A1), of record on page 2 of the previous Action, is withdrawn.

3.	The rejection of Claim 6 under  35 U.S.C. 103(a) as being unpatentable over KR 20150012804 A (English translation) as evidenced by Yamada et al (U.S. Patent Application Publication No. 2002/0149035 A1) in view of Li et al (Carbohydrate Polymers), of record on page 2 of the previous Action, is withdrawn.

4.	The 35 U.S.C. 103(a) rejection of Claims 9 – 12  as being unpatentable over KR 20150012804 A (English translation) as evidenced by Yamada et al (U.S. Patent Application Publication No. 2002/0149035 A1) in view of Crowther et al (U.S. Patent Application Publication No. 2012/0101242 A1), of record on page 2 of the previous Action, is withdrawn.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘water content’ is indefinite as it is unclear what the content is (by weight, etc.). The phrase ‘bran have’ is indefinite and appears to be a typographical error.


Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8. 	Claims 1 – 5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoon et al (U.S. Patent Application Publication No. 2014/0235761 A1) as evidenced by Yamada et al (U.S. Patent Application Publication No. 2002/0149035 A1).
With regard to Claim 1, Yoon et al disclose a film (paragraph 0011) comprising a polyolefin – based resin, wheat bran and an inorganic filler in the amount of 5 – 20 parts by weight (paragraph 0018) that is calcium carbonate (paragraph 0027). Yoon et al do not state that 
With regard to Claim 2, the polyolefin – based resin is polyethylene (paragraph 0015 of Yoon et al).
	With regard to Claim 3, the amount of polyethylene may be 100 parts by weight and the wheat bran may be 50 – 150 parts by weight (paragraph 0018 of Yoon et al). The phrase ‘may be’ is interpreted to mean that the amounts disclosed are in one embodiment, but that the invention is not limited to the amounts. It would have been obvious for one of ordinary skill in the art to provide for 85% by weight to 95% by weight polyethylene, as 100 parts by weight is disclosed.
With regard to Claim 4, the ‘wheat bran containing composition’ is considered to be the wheat bran, which is in a biomass that also comprises soybean (paragraph 0018 of Yoon et al). The amount of the wheat bran containing composition is therefore between about 0.001 and 99.999% by weight of the biomass. Although the disclosed range of amount  is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 5, Yoon et al do not explicitly disclose a surfactant. However, a glycol is disclosed that is, for example, mono ethylene glycol (paragraph 0029). It would have 
With regard to Claim 7, Yoon et al do not disclose silica gel. However, silica is disclosed (paragraph 0027 of Yoon et al). It would have been obvious for one of ordinary skill in the art to provide for silica gel, as silica would be disclosed.

9. 	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yoon et al (U.S. Patent Application Publication No. 2014/0235761 A1) as evidenced by Yamada et al (U.S. Patent Application Publication No. 2002/0149035 A1) in view of Li et al (Carbohydrate Polymers).
Yoon et al discloses a film as discussed above. Yoon et al does not explicitly disclose a size of 5 to 30 m. However, size of less than 70 m is disclosed (passed through a 150 – 200 mesh; paragraph 0041 of Yoon et al). Although the disclosed range of size is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Yoon et al fail to disclose the claimed polydispersity index.
Li et al teach wheat bran having a polydispersity index of 1.65 for the purpose of obtaining a broad Mw distribution (page 412, second column, lines 1 – 12).
It therefore would have been obvious for one of ordinary skill in the art to provide for a polydispersity index of 1.65 in order to obtain a broad Mw distribution as taught by Li et al.
The ‘wheat bran containing composition’ is considered to be the entire biomass, which may be in the amount of 50 – 150 parts by weight (paragraph 0018). The phrase ‘may be’ is interpreted to mean that the amounts disclosed are in one embodiment, but that the invention is not limited to .


10. 	Claims 9 – 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoon et al (U.S. Patent Application Publication No. 2014/0235761 A1) as evidenced by Yamada et al (U.S. Patent Application Publication No. 2002/0149035 A1) in view of Crowther et al (U.S. Patent Application Publication No. 2012/0101242 A1).
Yoon et al discloses a film as discussed above. With regard to Claim 9, Yoon et al fails to disclose a bubble film.
Crowther et al teach a bubble film (paragraph 0181) comprising polyethylene for the purpose of obtaining improved performance (paragraph 0203).
It therefore would have been obvious for one ordinary skill in the art to provide for bubble film in order to provide for improved performance as taught by Crowther et al.
With regard to Claim 10, a multi – layer bubble film is taught by Crowther et al (paragraph 0181). A bubble film product that is a laminate of the bubble film and a subsidiary material is therefore disclosed.
With regard to Claim 11, the subsidiary material is therefore a film.
With regard to Claim 12, packaging is taught by Crowther et al (paragraph 0197).



ANSWERS TO APPLICANT’S ARGUMENTS
11.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 7 and 9 – 12.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782